863 F.2d 47
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Albert CARSON, Plaintiff-Appellant,v.C. LITTLE;  Kathleen Schaefer, Defendants-Appellees.
No. 88-1504.
United States Court of Appeals, Sixth Circuit.
Nov. 21, 1988.

Before DAVID A. NELSON and BOGGS, Circuit Judges and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff filed this civil rights action under 42 U.S.C. Sec. 1983 seeking redress in connection with alleged document falsification.  Defendants Little and Schaefer are said to have included false information in a pre-sentence investigation report and then refused to correct it.  The district court dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  On appeal, plaintiff has submitted a brief pro se.


3
Upon consideration, we find the district court's decision is supported by the record.  Plaintiff's vague, conclusory claims were not sufficient to state a claim under 42 U.S.C. Sec. 1983.   Chapman v. City of Detroit, 808 F.2d 459, 465 (6th Cir.1986).


4
It is therefore ORDERED that the district court's judgment be affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.